          Case 2:15-cr-00346-HB Document 744 Filed 08/14/19 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT

                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA



UNITED STATES OF AMERICA                     :

               v.                            :         CRIMINAL NO. 15-346-02

HERBERT VEDERMAN                             :



 JOINT MOTION TO VACATE THE TRIAL DATE AND SET A SENTENCING DATE

       Trial is currently set in this case to begin on September 5, 2019. Dkt. Nos. 714, 715. On

August 13, 2019, the United States of America and Defendant Herbert Vederman (collectively

“the parties”) reached an agreement that obviates the need for trial. The parties therefore jointly

move the Court to vacate the trial date and schedule sentencing in this case.

       On July 29, 2015, a grand jury returned an indictment charging Vederman with RICO

conspiracy (Count One), conspiracy to commit bribery (Count Sixteen), bribery (Count Eighteen),

bank fraud (Count Nineteen), false statements to a financial institution (Count Twenty),

falsification of records (Count Twenty-One), money laundering (Count Twenty-Two), and money

laundering conspiracy (Count Twenty-Three). Following a five-week trial, a jury convicted

Vederman on all counts. This Court, however, entered judgment of acquittal as to Vederman’s

convictions on RICO conspiracy, bank fraud, making false statements to a financial institution,

and falsification of records. Dkt. No. 538. On the remaining counts of conspiracy to commit

bribery, bribery, money laundering, and money laundering conspiracy, Vederman was sentenced

to concurrent terms of 24 months.

                                                 1
          Case 2:15-cr-00346-HB Document 744 Filed 08/14/19 Page 2 of 4



       Both the government and Vederman appealed. The Third Circuit reversed the judgment of

acquittal on Counts 19 and 20, reinstated the convictions, and remanded for resentencing. See

United States v. Fattah, 914 F.3d 112, 189 (3d Cir. 2019). The appellate court also vacated

Vederman’s convictions for conspiracy to commit bribery, bribery, money laundering, and money

laundering conspiracy, remanding for a new trial on those counts. Id.

       Following remand, this Court scheduled resentencing and retrial for Vederman. Dkt. Nos.

682, 712, 714, 715. On Vederman’s unopposed motion, the Court then deferred resentencing

pending the resolution of all outstanding counts. Dkt. No. 702.

       The parties have now reached a resolution as to all outstanding counts that will obviate the

need for trial. Specifically, the parties have agreed to jointly recommend a term of imprisonment

of 12 months and one day on the counts of conviction, Counts Nineteen and Twenty, and as part

of that agreement, the government will move at sentencing to dismiss with prejudice all other

counts pending against Vederman. A copy of that agreement, which the parties will file and sign

for sentencing, is attached as Exhibit 1.

       For the foregoing reasons, the parties respectfully request that this Court vacate the trial

date and set this matter for sentencing.



                                             Respectfully submitted,



 For Defendant Herbert Vederman                     For the United States of America

 s/ David L. Axelrod_______                         Jennifer A. Williams
 David L. Axelrod                                   First Assistant United States Attorney
 R. Stephen Stigall                                 Eastern District of Pennsylvania
 Terrence Grugan

                                                2
        Case 2:15-cr-00346-HB Document 744 Filed 08/14/19 Page 3 of 4



Ballard Spahr LLP                         AnnaLou Tirol
1735 Market Street, 51st Floor            Acting Chief
Philadelphia, PA 19103                    Public Integrity Section


                                          s/ James I. Pearce_______
                                          James I. Pearce
                                          Trial Attorney, Public Integrity Section
                                          Criminal Division, U.S. Department of Justice
                                          1400 New York Avenue NW
                                          Washington, D.C. 20005




                                      3
         Case 2:15-cr-00346-HB Document 744 Filed 08/14/19 Page 4 of 4



                             CERTIFICATE OF SERVICE

       I certify that a copy of the foregoing motion was served by electronic service on defense
counsel for Defendant Herbert Vederman on August 14, 2019.




                                                           s/ James I. Pearce
                                                           James I. Pearce
                                                           Trial Attorney




                                               4
